DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 NOV 2020 has been entered.

Response to Amendment
Examiner notes the amendment filed 12 NOV 2020.  The status of the claims is as follows:
Claims 1-3 and 6-15 are pending.
Claim 1 is amended.
Claims 4 and 5 are canceled.
Claim 15 is new.
In response to Claim 1 being held as allowable (further discussed below), Examiner withdraws the restriction requirement previously issued and rejoins Claims 11-14 for consideration and examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim 10 1s rejected under 35 U.S.C. 103 as being unpatentable over Fournand ‘974 (WO 2014/114974) in view of Chapet ‘749 (U.S. PGPub 2014/0283749) 
Claim 10 – Fournand ‘974 teaches coating device (Figure 1, Abstract), configured to carry out a coating treatment of a predetermined coating composition for coating an optical article (Figure 1, Abstract) in a chamber of a system according to Claim 1 (this limitation is held as non-limiting intended use of a fully defined invention; see MPEP 2111.02 (II).  “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").”, said coating device being formed as a unit, said coating device comprising
a casing (Page 10 Lines 28-29, the combination of elements 40, 47, and 50 serve to contain the coating combination) configured to contain said predetermined coating composition,
a vaporizing conduit opening both into said casing and outside of said coating device (a flow path exists between the casing elements and the deposition chamber), and
a propelling member (Page 10 Line 29), configured to pressurize said predetermined coating composition (with reference to Figure 1, element 47 contains the flow between elements 40 and 50 and necessarily serves to constrain the gas; constraining a gas into a defined volume necessarily pressurizes the gas);
said coating device being configured to put in fluidic communication said propelling member in an operative state with said casing in order to carry out said coating treatment (Page 12 Lines 29-30), by virtue of which said predetermined coating composition may be vaporized and directed towards at least a face of said optical article (Page 12 Lines 29-30).
Fournand ‘974 does not expressly disclose that the recited elements are formed as a single cartridge unit as required by Claim 1.  Chapet ‘749 is drawn to a system for vapor deposition of a liquid coating composition on an optical substrate (Abstract) and notes that the evaporation means (e.g. a crucible) and the liquid coating composition are packaged as a single unit (Abstract) (see also PG 0007, 0011).  Chapet ‘749 notes that this single unit solution advantageously improves ease of transportation, ease of storage, ease of transportation, and safety and further reduces risk of deterioration of the coating liquid (PG 0012, 0013).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Fournand ‘974 to form an integrated coating unit as disclosed by Chapet ‘749, as both methods discloses methods of coating an optical substrate with vaporized Howard v. Detroit Stove Works, 150 U.S. 164 (1893). 

Allowable Subject Matter
Claims 1-3, 6-9, and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
As regards Claims 1 and 11, Examiner holds the art cited above as applied in the rejection of previous Claims 1 and 4 as the closest prior art in the application.  Examiner reproduces those rejections below.
Claim 1 – Fournand ‘974 teaches a system for coating an optical article with a predetermined coating composition (Figure 1, Abstract), comprising a chamber (Figure 1 Element 8) having an interior space (Figure 1 Element 11) configured to receive said optical article,
a coating device (Figure 1 Element 40, nebulizer) configured to carry out a coating treatment of said predetermined coating composition for depositing it on said optical article in said chamber,
by vaporizing said predetermined coating composition (Page 2 Lines 28-30) and
by exposing at least a face of said optical article to the vaporized coating composition (Page 2 Lines 30-31), and
a control unit (Figure 1 Element 2) configured to control said coating device for coating said optical article by vaporizing said predetermined coating composition;
said coating device being formed as a unit, said coating device comprising
a casing (Page 10 Lines 28-29, the combination of elements 40, 47, and 50 serve to contain the coating combination) configured to contain said predetermined coating composition,
a vaporizing conduit opening both into said casing and outside of said coating device (a flow path exists between the casing elements and the deposition chamber), and
a propelling member (Page 10 Line 29), configured to pressurize said predetermined coating composition (with reference to Figure 1, element 47 contains the flow between elements 40 and 50 and necessarily serves to constrain the gas; constraining a gas into a defined volume necessarily pressurizes the gas);
said coating device being configured to put in fluidic communication said propelling member in an operative state with said casing in order to carry out said coating treatment (Page 12 Lines 29-30).
Fournand ‘974 does not expressly disclose that the recited elements are formed as a single cartridge unit as required by Claim 1.  Chapet ‘749 is drawn to a system for vapor deposition of a liquid coating composition on an optical substrate (Abstract) and notes that the evaporation means (e.g. a crucible) and Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Claim 4 – Fournand ‘974 / Chapet ‘749 teach the system according to claim 1, wherein said coating device further comprises a valve member which is interposed between and connected both to said 99009870.1 2propelling member and to said casing, said valve member having an opened state allowing said fluidic communication between said propelling member and said casing (Fournand ‘974 Page 12 Lines 21-28).
Claims 1 and 15 as amended comprise subject matter from Claims 1 and 4 (the device of Claim 10 maps to the device of Claim 1 generally, minus the newly added amendment limitations), as well as portions of subject matter from Claim 5 (the specific embodiments of what the propelling member comprises).  The cited embodiments are 
As regards Claims 11-14, Claim 11 is a method of using the system of Claim 1.  If the system of Claim 1 is held to be allowable, the method of using an allowable system is necessarily allowable.  Therefore, Claims 11-14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
As regards Claim 10, Applicant's arguments filed 12 NOV 2020 have been fully considered but they are not persuasive.
Applicant argues (Pages 7-12) that Fournand and Chapet do not teach every limitation of Claim 10.  Examiner notes that while Claim 10 recites that the coating device is to be used in the system of Claim 1, Claim 10 is drawn otherwise to a functional coating device.  It is well settled that a preamble limitation of an intended use, when the claim otherwise defines a complete invention, is not held as limiting to the scope of the invention (see the above analysis in the rejection of Claim 10, above).  Therefore, Claim 10 does not inherit the particulars of the propelling member from Claim 1, but is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL P WIECZOREK/            Primary Examiner, Art Unit 1712